NOT FINAL UNTIL TIME EXPIRES TO FILE REHEARING
                      MOTION AND, IF FILED, DETERMINED

                                        IN THE DISTRICT COURT OF APPEAL

                                        OF FLORIDA

                                        SECOND DISTRICT

HUGH OSCAR KUNSELMAN,              )
                                   )
           Appellant,              )
                                   )
v.                                 )                  Case No. 2D18-691
                                   )
STATE OF FLORIDA,                  )
                                   )
           Appellee.               )
___________________________________)

Opinion filed June 29, 2018.

Appeal pursuant to Fla. R. App. P.
9.141(b)(2) from the Circuit Court
for Charlotte County; Lisa S. Porter,
Judge.



PER CURIAM.

              Affirmed.



BLACK, SALARIO, and ROTHSTEIN-YOUAKIM, JJ., Concur.